DETAILED ACTION
This is a non-final Office action in response to the amendment filed 12/21/2021 and the RCE filed 01/25/2022.

Status of Claims
Claims 1-10 and 12-20 are pending;
Claim 1 is currently amended; claims 2-10 and 12-20 were previously presented; claim 11 has been cancelled;
Claims 1-10 and 15-20 are rejected; claims 12-14 are objected to.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  The applicant's submission filed 12/21/2021 has been entered.


Response to Arguments
The applicant's arguments with respect to Xu et al. (CN 104269097 A), hereinafter Xu, and Van Lookeren Campagne et al. (US 9,842,509 B2), hereinafter Van, have been fully considered but they are not persuasive.
Firstly, the applicant argues that "no matter how the teachings of the '097 application and the '509 patent are combined, the combination does not teach or suggest a plurality of slide mechanisms… in the thickness direction of the fixed-side member, as recited in Claim 1" (remarks, page 12, lines 3-10).  The Examiner respectfully disagrees.  The applicant is hereby directed to pages 6-11 of the current Office action for the discussions of the combination of Xu and Van.
Secondly, the applicant argues that it is unclear "how the '097 system could be modified in the manner suggested, and why one of ordinary skill in the art would seek to modify the '097 slide mechanisms, other than hindsight reconstruction of Applicants' invention" (remarks, page 12, lines 16-18).  The Examiner respectfully disagrees.  Van teaches various locations for attaching attachment brackets, e.g., on a main surface (Van: see Figures 2a-2d) or on side faces (Van: see Figures 3a-3d), and further teaches various advantages of attaching attachment brackets on the side faces, e.g., to accommodate buildings with lower ceilings (Van: col 2, lines 7-24, col 6, lines 64-67).  Therefore, it would have been obvious to one of ordinary skill in the art to rearrange the slide mechanisms (Xu: 3, fig 1) of Xu, which are arranged on a main surface (Xu: 1a, fig 1, see annotation) of a structure (Xu: 1, fig 1), to be positioned on side faces (Xu: 1c, fig 1, see annotation), based on the teaching of Van, for accommodating buildings with lower ceilings by reducing the overall height of the entire assembly.
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Fourthly, the applicant argues that "one of ordinary skill in the art would not be motivated to adopt the complex configurations recited in Claim 1 because they have no effect in solving the problem addressed in the cited references, in particular the '509 patent" (remarks, page 15, lines 13-15).  The Examiner respectfully disagrees as Xu is modified to simply rearrange the slide mechanisms (Xu: 3, fig 1) of Xu, which are arranged on a main surface (Xu: 1a, fig 1, see annotation) of a structure (Xu: 1, fig 1), to be positioned on side faces (Xu: 1c, fig 1, see annotation) of the structure, based on the teaching of Van.

Claim Objections
Claims 1, 2, 9, 13, and 14 are objected to because of the following informalities:
Claim 1, line 4, it is suggested that the applicant change "configured" to --being configured--.  See the limitation "being movable" in line 2.

Claim 2, line 3, "one" appears to be --a corresponding one--, since "each" is recited in the same line.  Similar objection applies to claims 13 and 14.
Claim 9, line 3, "a corresponding one" appears to be --one--, since "the first ends of two of the six links" (i.e., two of the six links, not every two immediately adjacent links of the six links) is recited in line 2.  Alternatively, the applicant can change "the first ends of two of the six links" in line 2 to --the first ends of every two immediately adjacent links of the six links-- and "a recessed portion" in line 2 to --a corresponding one of three recessed portions-- to keep the language "a corresponding one of three corners" in line 3, depending on what the applicant intends to claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:




Claims 1, 2, 4-8, 10, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (CN 104269097 A)1, hereinafter Xu, in view of Nakanishi (US 10,549,433 B2)2, and Van Lookeren Campagne et al. (US 9,842,509 B2), hereinafter Van.
Regarding claim 1, Xu discloses a parallel link device (see Figure 1, see translation, line 191), comprising: a fixed-side member (1, fig 1) having two main surfaces (1a, 1b, fig 1, see annotation, the upper and lower main surfaces of the fixed-side member 1) and side faces (1c, fig 1, see annotation, the outer side surfaces of the fixed-side member 1), the side faces existing between the two main surfaces in a thickness direction of the fixed-side member (see Figure 1); a movable-side member (2, fig 1) being movable with respect to the fixed-side members (see Figure 1, see translation, lines 191 and 192); six links (4, fig 1), each of the six links having a first end (4a, fig 1, see annotation, the upper end of each link 4) connected to the movable-side member with at least two rotational degrees of freedom (see Figure 1, see translation, lines 208-210), and a second end (4b, fig 1, see annotation, the lower end of each link 4) connected to the fixed-side member with at least two rotational degrees of freedom (see Figure 1, see translation, lines 208-210), a connection point of the second end of each of the six links and the fixed-side member being movable with respect to the fixed-adjacent to a corresponding one of the side faces of the fixed-side member to hold the second end of a corresponding one of the six links movable along the slide mechanism within a predetermined range (see Figure 1, see translation, lines 196-215), the second end of the corresponding one of the six links being movable along a longitudinal direction of the corresponding side face of the fixed-side member (see Figure 1, see translation, [AltContent: connector][AltContent: connector][AltContent: textbox (1b – Main Surface)][AltContent: textbox (1c – Side Face)][AltContent: connector][AltContent: connector][AltContent: textbox (4a – First End)][AltContent: connector][AltContent: textbox (1c – Side Face)]
    PNG
    media_image1.png
    921
    714
    media_image1.png
    Greyscale
[AltContent: connector]lines 196-215).




[AltContent: textbox (4b – Second End)]


[AltContent: textbox (1a – Main Surface)]





on the corresponding one of the side faces of the fixed-side member, the predetermined range is within the corresponding side face of the fixed-side member in the thickness direction of the fixed-side member.
With respect to the missing limitations (1) above, Nakanishi teaches a parallel link device (3, fig 1), comprising: a fixed-side member (8, fig 1) being movable with respect to a building (see Figure 1, see col 3, lines 46-52, note that a production line is commonly known to be "an arrangement of machines in a factory where the products pass from machine to machine until they are finished" https://www.collinsdictionary.com/us/dictionary/english/production-line, last accessed 02/25/2022, the fixed-side member 8 is movable via the slide rail 2 with respect to the factory), the parallel link device configured to be installed in the building (see Figure 1, see col 3, lines 46-52, the factory); and a movable-side member (12, fig 1) being arranged below the fixed-side member (see Figure 1) and being movable with respect to the fixed-side member (see Figure 1, see col 4, lines 8-19).






    PNG
    media_image2.png
    447
    712
    media_image2.png
    Greyscale










Xu and Nakanishi are analogous art because they are at least from the same field of endeavor, i.e., supports.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to install the parallel link device (Xu: see Figure 1, see translation, line 191) in a building (Nakanishi: see Figure 1, see col 3, lines 46-52), where the fixed-side member (Xu: 1, fig 1) is movable with respect to the building (Nakanishi: see Figure 1, see col 3, lines 46-52), where the movable-side member is arranged below the fixed-side member (Xu: 2, fig 1) and movable with respect to the fixed-side member (Nakanishi: see Figure 1, see col 4, lines 8-19), as taught by Nakanishi.  The motivation would have been to allow the user to adjust the parallel link device to cover more working space.
With respect to the missing limitations (2) above, Van teaches a parallel link device (1, fig 1), comprising: a structure (20, fig 3c) having two main surfaces (20a, 20b, fig 3a, see annotation, the upper and lower main surfaces of the structure 20) and side 
[AltContent: textbox (20b – Main Surface)][AltContent: connector]
[AltContent: textbox (20a – Main Surface)]
    PNG
    media_image3.png
    458
    622
    media_image3.png
    Greyscale

[AltContent: connector]
[AltContent: connector]

[AltContent: connector][AltContent: textbox (20c – Side Face)]
[AltContent: textbox (20a – Main Surface)][AltContent: textbox (20c – Side Face)]
[AltContent: connector]

[AltContent: connector]

[AltContent: textbox (20b – Main Surface)]

Regarding claim 2, wherein the fixed-side member has a polygonal outer shape in plan view (Xu: see Figure 2), and each of the plurality of slide mechanisms is mounted on one of a plurality of sides of the polygonal outer shape of the fixed-side member (Xu: see Figure 2; Van: see Figures 3a-3c).
Regarding claim 4, wherein the polygonal outer shape is a hexagonal shape (Xu: see Figure 2).
Regarding claim 5, wherein at least one connector (Xu: 5, fig 1) including a gimbal mechanism (Xu: see Figure 1, see translation, line 208-210) is provided to connect, at least either between each of the plurality of slide mechanisms and the 
Regarding claim 6, wherein at least one connector (Xu: 6, fig 1) including a spherical bearing (Xu: see Figure 1, see translation, line 208-210) is provided to connect, at least either between each of the plurality of slide mechanisms and the corresponding one of the six links, or between the movable-side member and the corresponding one of the six links (Xu: see Figure 1, see translation, line 208-210).
Regarding claim 7, wherein each of the plurality of the slide mechanisms includes a linear guide mechanism (Xu: 301, 302, fig 1).
Regarding claim 8, wherein each of the plurality of the slide mechanisms includes a roller screw (Xu: 8, fig 1).
Regarding claim 10, Xu, as modified by Nakanishi and Van with respect to claim 1, does not explicitly teach the parallel link device, wherein when the movable-side member is moved closest to the fixed-side member, spacing between the movable-side member and the fixed-side member is smaller than a thickness of the movable-side member and a thickness of the fixed-side member.
Before the effective filing date of the claimed invention, it would have been an obvious matter of design choice to one of ordinary skill in the art to set the spacing between the movable-side member (Xu: 2, fig 1) and the fixed-side member (Xu: 1, fig 1) to be smaller than a thickness of the movable-side member and a thickness of the fixed-side member, when the movable-side member is moved closest to the fixed-side member, e.g., by adjusting the size of the fixed-side member and adjusting the size of the movable-side member, since such a modification would have involved a mere In re Rose, 105 USPQ 237 (CCPA 1955).  The motivation would have been to accommodate workstations with limited vertical space.  Therefore, it would have been obvious to modify the combination of Xu, Nakanishi, and Van to obtain the invention as specified in claim 10.
Regarding claim 16, wherein at least one connector (Xu: 5, fig 1) including a gimbal mechanism (Xu: see Figure 1, see translation, line 208-210) is provided to connect, at least either between each of the plurality of slide mechanisms and the corresponding one of the six links, or between the movable-side member and the corresponding one of the six links (Xu: see Figure 1, see translation, line 208-210).
Regarding claim 18, wherein at least one connector (Xu: 6, fig 1) including a spherical bearing (Xu: see Figure 1, see translation, line 208-210) is provided to connect, at least either between each of the plurality of slide mechanisms and the corresponding one of the six links, or between the movable-side member and the corresponding one of the six links (Xu: see Figure 1, see translation, line 208-210).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (CN 104269097 A), hereinafter Xu, in view of Nakanishi (US 10,549,433 B2), Van Lookeren Campagne et al. (US 9,842,509 B2), hereinafter Van, and Moran          (US 6,840,127 B2).
Regarding claim 3, Xu, as modified by Nakanishi and Van with respect to claim 1, teaches the parallel link device, wherein the polygonal outer shape is a hexagonal shape (Xu: see Figure 2).

Moran teaches a parallel link device (see Figure 1) comprising: a fixed-side member (col 10, lines 63-67, col 11, lines 7-10 and 16-21, the fixed-side member includes three beams 62 and a base structure) having a base structure (col 10, lines 63-67, col 11, lines 7-10 and 16-21, the base structure) and three beams (62, fig 1) attached to the base structure; and a plurality of adjustment mechanisms (86, fig 3); wherein each of the three beams carries two respective adjustment mechanisms of the plurality of mechanisms (see Figures 1-3), and wherein the three beams define a substantially triangular shape (see Figure 2, see col 11, lines 21-28).


    PNG
    media_image4.png
    468
    584
    media_image4.png
    Greyscale











In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  Therefore, it would have been obvious to combine Xu, Nakanishi, Van, and Moran to obtain the invention as specified in claim 3.

Claims 9, 15, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (CN 104269097 A), hereinafter Xu, in view of Nakanishi (US 10,549,433 B2), Van Lookeren Campagne et al. (US 9,842,509 B2), hereinafter Van, and Akeel (US 6,425,177 B1).
Regarding claim 9, Xu, as modified by Nakanishi and Van with respect to claim 1, does not teach the parallel link device, wherein the first ends of two of the six links are connected to a recessed portion of the movable-side member adjacent to a corresponding one of three corners of a main surface of the movable-side member, and 
Akeel teaches a parallel link device (31, fig 5) comprising: a movable-side member (43, fig 5); and six links (34, 35, 39, 40, 41, 42, fig 5); wherein first ends of two of the six links are connected to a recessed portion (430, fig 5, see annotation, the recessed portion of the movable-side member 43) of the movable-side member adjacent to a corresponding one of three corners (43b, 43c, 43d, fig 5) of a main surface (43a, fig 5) of the movable-side member (see Figure 5, also see col 8, lines 65-67, col 9, lines 1-5), and a thickness of the movable-side member at the corners is smaller than a thickness of the movable-side member at the main surface of the movable-side member (see Figure 5, similar to the movable-side member 2 of the present invention depicted in Figure 1 of the instant application).

[AltContent: rect]
    PNG
    media_image5.png
    720
    467
    media_image5.png
    Greyscale

[AltContent: arrow]
    PNG
    media_image6.png
    421
    337
    media_image6.png
    Greyscale


[AltContent: connector]




[AltContent: textbox (430 – Recessed Portion)]


Regarding claim 15, wherein at least one connector (Xu: 5, fig 1) including a gimbal mechanism (Xu: see Figure 1, see translation, line 208-210) is provided to connect, at least either between each of the plurality of slide mechanisms and the corresponding one of the six links, or between the movable-side member and the corresponding one of the six links (Xu: see Figure 1, see translation, line 208-210).
Regarding claim 17, wherein at least one connector (Xu: 6, fig 1) including a spherical bearing (Xu: see Figure 1, see translation, line 208-210) is provided to connect, at least either between each of the plurality of slide mechanisms and the 
Regarding claim 19, wherein each of the plurality of the slide mechanisms includes a linear guide mechanism (Xu: 301, 302, fig 1).
Regarding claim 20, wherein each of the plurality of the slide mechanisms includes a roller screw (Xu: 8, fig 1).

Allowable Subject Matter
Claims 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Guang H Guan whose telephone number is (571) 272-7828. The examiner can normally be reached weekdays (10:00 AM - 6:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/G. H. G./Examiner, Art Unit 3631                                                                                                                                                                                                        

/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 A copy of Xu, with a machine translation, was mailed to the applicant on 02/25/2021.
        
        2 Nakanishi (US 10,549,433 B2) was effectively filed on 09/14/2015.